            Case 2:08-cr-00322-JAD-GWF Document 131 Filed 06/01/20 Page 1 of 1



 1                                  UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                  Case No.: 2:08-cr-00322-JAD-GWF-1

 4             Plaintiff

 5 v.                                                                      Order

 6 Charles King,

 7             Defendant

 8            On May 29, 2020, the Court directed the U.S. Probation Office to provide “all chronos of

 9 Probation Officers Goldner, Seopaul, and Salem that reflect any statement made by or to

10 Defendant Charles King and Erica Hunt since 2/18/2020” in camera by noon today. 1 U.S.

11 Probation complied and gave the Court all chrono entries related to the supervision of King from

12 the relevant dates in an unredacted format. Having reviewed that full universe of entries, the

13 Court attaches hereto as Exhibit 1 (filed under seal) only the responsive chrono entries, redacted

14 by the Court for U.S. Probation Office and officer safety and confidentiality. By this redaction,

15 the Court has not obscured any portion of a statement made by or to Defendant Charles King and
                                                                                              or

16 Erica Hunt since 2/18/2020; all such statements, as reported in the chronos, are disclosed in

17 Exhibit 1.

18            IT IS SO ORDERED.

19            Dated: June 1, 2020

20                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
21

22

23
     1
         ECF No. 130.
